DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 30 is cancelled.  Claims 1-20 are pending.  Claims 21-29 are withdrawn.  Claims 3, 5, 14, and 17 are amended.  Claims 1-20 are currently under examination.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20 and 30, in the reply filed on April 13, 2021 is acknowledged.
Claims 21-29 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 13, 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings – withdrawn in view of Applicant’s amendment
The objection to drawings as failing to comply with 37 CFR 1.84(p)(5) because they did not include reference number 200 mentioned in paragraph [0084] in the drawing for Fig. 2A is 

Specification – withdrawn in view of Applicant’s amendment
The objection to the abstract for not falling within the range of 50 to 150 words is withdrawn in view of Applicant’s amendment to the abstract.
The objection to the disclosure is withdrawn in view of Applicant’s amendment to amend the specification to include reference numbers 214 and 215 in relation to features depicted in FIG. 2A and to amend paragraph 110 to correct reference numbers from “2XX” to “4XX” format.

Specification – new objection
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because lines 3-4 recite that the invention is "configured to decrease cell processing time and cell survival".  It seems counter to the purpose of the invention to improve electroporation techniques if the invention decreases cell survival..  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112 – withdrawn in view of Applicant’s amendment
Rejection of claims 3-5, 14 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA 
35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of Applicant’s amendment to recite “reagent delivery substrates” in claims 3, 4, 14, and 17.

Claim Rejections - 35 USC § 112 – new rejection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject This is a new rejection.
Claim 1 recites “providing a sphere-packing composition of cells, lattice-forming beads and reagent delivery substrates in a medium, wherein the reagent delivery substrates are sized to fit into interstitial regions of a lattice formed by the lattice-forming beads; triggering release of reagents from the reagent delivery substrates; and providing electrical pulses to the sphere-packing composition of cells, lattice-forming beads and reagents”.  Claim 1 recites reagent delivery substrates that are sized to fit into interstitial regions of a lattice formed by the lattice-forming beads.  However, the claim does not recite a step of forming the lattice, nor does it specify how or when the lattice is formed.   Claim 1 further does not recite the presence of interstitial regions of the lattice.  It is unclear where the reagent delivery substrates are located in relation to the lattice-forming beads and the cells in the medium because the claim does not specify that a lattice is formed and where the recited elements are in relation to a formed lattice.
For the purposes of examination, the claim is being interpreted as providing beads that are capable of forming a lattice in a medium and as having formed a lattice.  
Is it further unclear whether the cells recited in claim 1 are free-floating in the medium, whether the cells are located in the interstitial spaces of a lattice, or whether they are located inside the lattice-forming beads.  Claims 2-20 are included in this rejection because they as they require the limitations of claim 1, but do not overcome the rejection because they fail to clarify how and when the lattice is formed by the lattice-forming beads and where the cells are in relation to a lattice that could be formed by the lattice-forming beads.  
Claim 2 recites “after the second providing step, deconstructing the lattice; and collecting the cells from the deconstructed lattice”.  Claim 1, from which claim 2 depends, does not recite a step of constructing the lattice, so it is unclear at what point before the second providing step the lattice is formed.  It is further unclear from what part of the lattice the cells are to be 

Claim Rejections - 35 USC § 103 - withdrawn
The rejection of claims 1-20 and 30 under 35 U.S.C. 103 as being unpatentable over Borger et al. 2011 (Novel Strategy for Microsphere-Mediated DNA Transfection. Bioconjugate Chemistry published September 7, 2011, as cited in the PTO-892) and Ronaghi et al. 2019 (W02019/028047 A1 published February 7, 2019, as cited in the PTO-892) is withdrawn in view of Applicant’s cancellation of claim 30 and Applicant’s arguments.

Claim Rejections - 35 USC § 103 – new rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borger et al. 2011 (Novel Strategy for Microsphere-Mediated DNA Transfection. Bioconjugate Chemistry published September 7, 2011, as cited in the PTO-892) and Ronaghi et al. 2019 (W02019/028047 A1 published February 7, 2019, as cited in the PTO-892), further in view of Bao and Lu 2008 (Appl. Phys. Lett. 92, 214103, published May 28, 2008).  This is a new rejection necessitated in view of Applicant’s cancellation of claim 30 and Applicant’s arguments.
Borger et al.’s disclosure is directed to microsphere-mediated delivery of plasmid DNA as a noninvasive, nontoxic, and efficient gene delivery method with the potential to be applied to transfection-resistant, nondividing primary cells, including naïve T cells (see abstract).
Regarding claim 1, Borger et al. teaches a method of beadfection for transforming or transfecting cells comprising providing microsphere-mediated delivery of plasmid DNA coupled to polystyrene microspheres with coupling reagents in culture media (see abstract; p. 1904, col. 2, para 2; p. 1905, col. 1, para 1). Borger et al. further teaches reagent delivery substrates optimized in size and number of microspheres for efficient delivery of fluorescein (FITC) –labeled microspheres to T lymphocytes (see p. 1906, col. 1, para 2; p. 1906, col. 2, para 1). Borger et al. teaches delivery of the plasmid DNA from the carrier by incorporation of cleavable bonds to enable controlled molecular release from the particle surface triggering release of reagents from the reagent delivery substrates (see p. 1904, col 2, para 2). Borger et al. further teaches transfecting T cell lymphocytes by electroporation (see p. 1907, col. 1, para 2). Borger does not disclose the method comprising providing electrical pulses to the sphere-packing composition of cells, lattice-forming beads with the reagents.
Regarding claim 2, Borger et al. teaches collecting the cells and analyzing for gene expression (see Fig. 1 and p. 1907, col. 1, para 2).
Regarding claim 3, Borger et al. teaches reagent bundles comprising a multiplicity of clonal copies of exogenous material with microspheres coupled with 5 µg and 7.5 µg of plasmid DNA (see p. 1907, col. 1, para 2).
Regarding claim 4, Borger et al. teaches the exogenous material is plasmid DNA (see abstract).
Regarding claims 6 and 7, Borger et al. teaches wherein the polymeric microparticles are polystyrene microspheres/beads (see p. 1904, col. 2, para 2).
Regarding claims 14 and 15, Borger et al. teaches release of plasmid DNA reagents from the reagent bundles triggered by chemical triggers and the triggers are enzymatic in the form of cleavable disulfide bonds to enable controlled molecular release from the particle surface (see p. 1904, col 2, para 2).
However, Borger et al. does not disclose a method comprising providing electrical pulses to the sphere-packing composition of cells and lattice-forming beads with the reagents (claim 1).
Borger et al. further does not teach reagent bundles with different exogenous materials (claim 5).  Borger et al. further does not teach hydrogel microparticles comprising crosslinked polymers selected from polyacrylamide, polyethylene glycol, or alginate (claims 8 and 9). Borger et al. further does not teach the lattice-forming beads are polymeric beads selected from polyacrylamide, polyethylene glycol, alginate or gelatin (claims 10 and 11). Borger et al. does not teach the lattice-forming beads having a diameter of 75 to 250 µm or 125 to 150 µm (claims 12 and 13). Borger et al. further does not teach the release of reagent bundles triggered by photonic triggers are UV or visible light and does not teach an electrical trigger is an electric- field induced destabilization of vesicles (claims 16 and 17, respectively). Borger et al. does not teach a volume of the sphere-packing composition of cells, lattice-forming beads and reagent delivery substrates of between 10 and 500 µL (claims 18 and 30). Borger et al. further does not teach reagent delivery substrates from 20 to 90 µm or from 30 to 50 µm in diameter (claims 19 and 20, respectively).
Ronaghi et al.’s disclosure is directed to a method for seeding sequence libraries generated from genetic material on a sequencing flow cell for spatial segregation of the individual libraries on the flow cell surface (see abstract). In some examples, degradable hydrogel beads containing encapsulated genetic material are captured on a sequencing flow cell and degraded in the presence of a liquid diffusion barrier to allow for the spatial segregation and seeding of the sequencing libraries on the surface of the flow cell (see abstract).
Regarding claims 1 and 6, Ronaghi et al.’s teaches hydrogel beads spherical in shape formed from an organic polymer cross-linked via covalent, ionic, or hydrogen bonds to create a three-dimensional open-lattice structure that entraps water molecules to form the gel (see p. 10, lines 28-31). Ronaghi et al. further teaches a hydrogel precursor medium having a hydrogel polymer, a crosslinker, and cells (see p. 59, lines 21-23). Ronaghi et al. further teaches a hollow inner core providing an aqueous medium for homogenous enzymatic and chemical reaction on encapsulated nucleic acid (see p. 22, lines 19-20). Ronaghi et al. teaches wherein the reagent delivery substrates are sized to fit into interstitial regions of a lattice formed by the hydrogel beads (see p. 33, lines 17-19). Ronaghi et al. further teaches the delivery of reagents from the open-lattice structure of hydrogel beads by diffusion of reagents (see p. 2, lines 20-22; p. 10, lines 28-31). Ronaghi et al. further teaches triggering releasing of reagents from hydrogel beads when the hydrogel polymer is reversibly crosslinked and the crosslinker is cleaved, thereby degrading the hydrogen beads (see p. 19, lines 14-21).
Regarding claim 2, Ronaghi et al. teaches deconstructing the hydrogel bead lattice by several methods, including cleaving crosslinkers and exposing to heat (see p. 2, lines 12-16).
Regarding claim 5, Ronaghi et al. teaches exogenous nucleic acid molecules can be combined with different target nucleic acid samples at the bead encapsulation step (see p. 33, lines 5-6).
Regarding claims 6 and 8, Ronaghi et al. teaches reagent delivery substrates selected from hydrogel microparticles, wherein the hydrogel microparticles comprise crosslinked polymers capable of reversible crosslinking (see p. 19, lines 14-16).
Regarding claim 9, Ronaghi et al. teaches crosslinked polymers that are polyacrylamide (see p. 19, lines 17-19).
Regarding claim 10, Ronaghi et al. teaches the lattice-forming beads are polymeric hydrogels (see p. 19, lines 14-16).
Regarding claim 11, Ronaghi et al. teaches polymeric hydrogels are selected from polyacrylamide, polyethylene glycol, alginate or gelatin (see p. 19, lines 17-19 and p. 18, lines 33-36 through p. 19, lines 1-10).
Regarding claims 12 and 13, Ronaghi et al. teaches hydrogel lattice-forming beads ranging from about 2 to about 150 µm in diameter (see p. 21, lines 28-29).
Regarding claim 14, Ronaghi et al. teaches the release of reagents from the reagent bundles is triggered by chemical triggers, photonic triggers, electrical triggers, or temperature triggers (see p. 19, lines 16-17).
Regarding claim 15, Ronaghi et al. teaches chemical triggers can be a reducing agent cleaving disulfide bonds (see p. 19, lines 16-20).
Regarding claim 16, Ronaghi et al. teaches the photonic triggers acting as a reducing agent are UV (see p. 30, line 11).
Regarding claim 17, Borger et al. teaches an electrical trigger is an electric-field induced destabilization of hydrogel beads (see p. 19, lines 16-17).
Regarding claim 18, Ronaghi et al. teaches a 20 µL E. coli hydrogel polymer mix where the volume of the sphere-packing composition of cells, lattice-forming beads and reagent delivery substrates is between 10 and 500 µL (see p. 61, lines 8-9).
However, neither Borger et al. nor Ronaghi et al. specifically teach lattice-forming beads that trap the cells within interstitial spaces of the lattice, and providing electrical pulses (claim 1).
Bao and Lu’s disclosure is directed to a microfluidic device that integrates the capture of bacterial cells using a microscale bead array and the rapid electrical lysis for release of intracellular materials (see abstract).  Boa and Lu teaches the retention of Escherichia coli cells with different concentrations in this type of bead array and delivering optimal electrical parameters for the electroporative release of intracellular proteins (see abstract).
Regarding claim 1, Bao and Lu teaches microscale silica beads packed in a microfluidic channel and the array of beads provides a microscale matrix (lattice) that filters E. coli cells in the solution.  (See p. 214103-1, col. 1, para 2.)  Bao and Lu further teaches that the E. coli cells are physically trapped in the microscale structures in the bead matrix. (See 214103-3, col. 1, para 2.)  Bao and Lu further teach delivering electrical pulses to the trapped cells. (See 214103-1, col. 1, para 2.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to combine the electroporation methods of microsphere-mediated transfection (beadfection) of Borger et al. with the open-lattice structure of hydrogel beads, as described by Ronaghi et al. with the technique of trapping cells in a bead matrix as taught by Bao and Lu.  Since Borger et al. teaches electroporation and microsphere-mediated delivery of plasmid DNA (abstract); and Ronaghi et al. discloses an open-lattice structure of hydrogel beads which allows the diffusion of reagents (see p. 2, lines 20-22 and p. 10, Iines 28-31); and Bao and Lu teach physically trapping cells in microscale structures in the bead matrix before delivering electrical pulses (See 214103-3, col. 1, para 2.); it would have been obvious to one of ordinary skill in the art that the bead matrix of Bao and Lu could have been made from the hydrogels of Ronaghi et al. and combined with the microspheres of Borger et al. to a microenvironment for controlled reactions of the encapsulated genetic material allowing cells to be more concentrated within the bead matrix to allow for more efficient electroporation.  It would have been further obvious to modify Borger et al.’s beadfection method with electroporation of the sphere-packing composition of cells, lattice-forming beads, and reagents.  Borger et al. 
Borger et al. does not expressly teach the reagent delivery substrates are from 20 to 90
 µm or from 30 to 50 µm in diameter (200 µm; see p. 1904, col 2, para 2), however, one of ordinary skill in the art would have further optimized using routine experiments, to identify the exact value for the diameter of the microspheres which would depend upon the cell type that was being transfected.  It would have been further obvious to optimize reagent delivery using routine experiments, to identify the exact value for the volume of the reagents to between 10 and 500 µL, as taught in Ronaghi et al.  The ordinary artisan would have been motivated to combine the teachings of Borger et al., Ronaghi et al., and Bao and Lu in order to optimize the efficiency and control of transfection of genetic material allowing a barrier for reagents to pass in and out of the bead matrix.  The ordinary artisan would have had a reasonable expectation of success because both Borger et al. and Ronaghi et al. are directed to degradable microparticles carrying DNA (or other exogenous materials) for efficient delivery to cells and Bao and Lu is directed to trapping cells in a bead matrix on a microfluidic device for efficient cell quantification and cell lysis by delivering electrical pulses.
Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Thus, the claimed invention as a whole is prima facie obvious.

Double Patenting – withdrawn
Objection of claim 30 under 37 CFR 1.75 as being a substantial duplicate of claim 18 is withdrawn in view of Applicant’s cancellation of claim 30.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239.  The examiner can normally be reached on IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636